Exhibit 10.3

AMENDMENT TO RIGHTS AGREEMENT

THIS AMENDMENT (the "Amendment"), dated as of the 5th day of August, 2020, to
the Rights Agreement (as amended or modified from time to time, the "Rights
Agreement"), dated March 30, 2020, between Viad Corp, a Delaware corporation
(the "Company"), and EQUINITI TRUST COMPANY (the "Rights Agent"), is being
executed at the direction of the Company and shall be effective immediately
prior to the Company's entry into that certain Investment Agreement (as it may
be amended or modified from time to time, the "Investment Agreement") to be
entered into by and between the Company and Crestview IV VC TE Holdings, LLC, a
Delaware limited liability company, Crestview IV VC Holdings, L.P., a Delaware
limited partnership, and Crestview IV VC CI Holdings, L.P., a Delaware limited
partnership; provided, however, if the Investment Agreement is not executed as
of even date herewith, this Amendment shall terminate, in either such case,
immediately (without any further action or notice required), and shall be of no
further force and effect. Capitalized terms used in this Amendment and not
otherwise defined herein shall have the meanings given them in the Rights
Agreement.

WHEREAS, Section 26 of the Rights Agreement provides that, for so long as the
Rights are then redeemable, the Company may and the Rights Agent shall, if the
Company so directs, supplement or amend any provision of the Rights Agreement
without the approval of any holders of Rights or Common Stock, any such
supplement or amendment to be evidenced by a writing signed by the Company and
the Rights Agent;

WHEREAS, pursuant to Section 26 of the Rights Agreement, the Company has
delivered to the Rights Agent a certificate signed by an appropriate officer of
the Company certifying that the proposed amendment of the Rights Agreement is in
compliance with the terms of Section 26 of the Rights Agreement; and

WHEREAS, as of the date of this Amendment, no Trigger Event has occurred and the
Rights are redeemable in accordance with the Rights Agreement.

NOW, THEREFORE, in consideration of the foregoing and the agreements, provisions
and covenants herein contained, the parties hereto agree as follows:

1.Section 1.7 shall be amended and restated in its entirety as follows:

"Exempt Person" shall mean (i) the Crestview Holders, and (ii) the Company, any
Subsidiary of the Company, in each case including, without limitation, the
officers and members of the board of directors thereof acting in their fiduciary
capacities, or any employee benefit plan of the Company or of any Subsidiary of
the Company or any entity or trustee holding (or acting in a fiduciary capacity
in respect of) shares of capital stock of the Company for or pursuant to the
terms of any such plan, or for the purpose of funding other employee benefits
for employees of the Company or any Subsidiary of the Company.

2.Section 1 shall be amended by adding the following new Section 1.16
immediately following Section 1.15 (with confirming changes to the sequence of
Section 1 hereby deemed to have been made):



1.16The following additional terms shall have the meanings indicated:

(b)"Investment Agreement" shall mean that certain Investment Agreement to be
entered into by and among the Company and certain Crestview Holders, as amended
or modified from time to time in accordance with the terms thereof.

(c)"Crestview Holders" shall mean Crestview IV VC TE Holdings, LLC, a Delaware
limited liability company, Crestview IV VC Holdings, L.P., a Delaware limited
partnership and Crestview IV VC CI Holdings, L.P., a Delaware limited
partnership, together with their respective Permitted Transferees (as defined in
the Investment Agreement) who acquire Shares (as defined in the Investment
Agreement) pursuant to and in accordance with the terms and conditions of the
Investment Agreement, and each of their respective Affiliates and Associates.

(d)"Registration Rights Agreement" shall mean that certain Registration Rights
Agreement to be entered into by and among the Company and certain Crestview
Holders, as amended or modified from time to time in accordance with the terms
thereof.

(e)"Stockholders Agreement" shall mean that certain Stockholders Agreement to be
entered into by and among the Company and certain Crestview Holders, as amended
or modified from time to time in accordance with the terms thereof.

3.

The following is added as a new Section 35 of the Rights Agreement:

 

SECTION 35.

INVESTMENT AGREEMENT,

STOCKHOLDERS

 

AGREEMENT

AND REGISTRATION RIGHTS

AGREEMENT.

Notwithstanding anything in this Agreement to the contrary, none of (i) the
execution, delivery or performance of the Investment Agreement, the Stockholders
Agreement or the Registration Rights Agreement nor (ii) the announcement or
consummation of any of the transactions contemplated by the Investment
Agreement, the Stockholders Agreement and/or the Registration Rights Agreement
shall result in, (x) the deemed occurrence of any of a Trigger Event, a Stock
Acquisition Date or a Distribution Date or (y) the separation of the Rights from
the Common Stock.

4.Other than as expressly provided in this Amendment, the Rights Agreement shall
not otherwise be supplemented or amended by virtue of this Amendment, but shall
remain in full force and effect. This Amendment may be executed in one or more
counterparts, including by facsimile or PDF copy, all of which shall be
considered one and the same amendment and each of which shall be deemed an
original.

5.Section 32 of the Rights Agreement shall apply to this Amendment mutatis

mutandis.



[Remainder of Page Intentionally Left Blank]



IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and attested, all as of the day and year first above written.

VIAD CORP

EQUINITI TRUST COMPANY, as Rights

 

 

Agent

 

By:

/s/ Steven W. Moster

By:

/s/ David Becker

Name:

Steven W. Moster

Name:

David Becker

Title:

President and Chief Executive Officer

Title:

General Counsel

SIGNATURE PAGE TO AMENDMENT TO RIGHTS AGREEMENT